 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL RAGAN,                                      No. 2:18-CV-0410-JAM-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    RICHARDSON,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. This action currently proceeds on petitioner’s first

19   amended petition for a writ of habeas corpus (ECF No. 15), which contains exhausted and

20   unexhausted claims. With the first amended petition, petitioner filed a motion for a stay-and-

21   abeyance order to allow him to return to state court to exhaust the unexhausted claims (ECF No.

22   17). Respondent included an opposition to the motion in his answer per the court’s November 29,

23   2018, order. Petitioner then filed a reply memorandum along with a supplement to his original

24   stay-and-abeyance motion (ECF Nos. 27 and 28). For the good of the record, the court hereby

25   requests respondent file a response to petitioner’s recent filings further addressing petitioner’s

26   request for a stay-and-abeyance order. Upon the filing of further briefing by respondent, the

27   entire matter will stand submitted.

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that, within 30 days of the date of this

 2   order, respondent shall file a further response to petitioner’s stay-and-abeyance motion

 3   specifically addressing petitioner’s recent filings at ECF Nos. 27 and 28.

 4

 5

 6   Dated: June 12, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
